DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 contains the limitation “a bore”.  Claim 8 contains the limitations “a second bore” and “a third bore”.  It is unclear if the limitation “a bore” is intended to be one of the second or third bores in claim 8 since the term “a bore” is not specifically further defined as “a first bore” or some other descriptor.  In this case, the double inclusion and antecedent basis issues raised by these three terms make the claims indefinite.  For the purposes of examination, it will be assumed that the bore in claim 1 is mutually exclusive from those two described in claim 8.  Appropriate correction is required.    

Claims 3-7, 9, and 21 are rejected based on their dependence on a rejected claim.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,626,758.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and limitations in the rejected claim are recited in the claim of USPN 10,626,758.  The wording of the limitations is nearly identical to those found in the prior art claims.  Additionally, the rejected claims use the transitional word “comprising” meaning that even if there are many more limitations in the prior art claims, the claims of the subject application are not restricted to only those recited and may include additional elements.  

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 3-9 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 10 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action or if a terminal disclaimer was filed as specified above.

Claims 11 and 13-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record fails to teach or render obvious each and every limitation of claims 1 and 11, specifically including a hydraulic lash adjuster (HLA) assembly disposed within a bore formed in the rocker arm body, the HLA assembly configured to take up any lash between the HLA assembly and a valve bridge, and selectively engage the valve bridge to open the first and second exhaust valves.  

Regarding claim 10, the prior art of record fails to teach or render obvious the actuator comprising a pin disposed in a retainer and operably associated with the check ball assembly and further fails teach or render obvious wherein the second bore is configured to receive a supply of fluid such that the retainer is translated upwardly within the bore to draw the pin away from contact with the check ball assembly and wherein the first plunger body is received by a socket coupled to the valve bridge lever.  Specifically, neither Jo nor Meneely don’t teach a separate pin that actuates the check ball assembly.  This pin associated with the check ball assembly is definite because it is clearly not the same pin as the bridge pin in claim 18 or the valve shoe pin in claim 19.  

Response to Arguments
Applicant’s arguments, see pages 1-5, filed January 28, 2022, with respect to the rejection of claims 1, 3-9, 11-19 and 21 under 35 U.S.C. 102(a)(1), 102(a)(2), and 103 have been fully considered and are persuasive.  The rejection of October 29, 2021 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747 

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747